Order entered October 18, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01042-CV

     THANESTATE HD PLANO INVESTMENT INC. (HOME DEPOT), Appellant

                                             V.

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-03884-2016

                                         ORDER
       We GRANT appellee’s unopposed motion to amend brief.         Appellee shall file its

amended brief by October 25, 2019.


                                                    /s/   BILL WHITEHILL
                                                          PRESIDING JUSTICE